Citation Nr: 1748052	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-09 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUE

Entitlement to retroactive compensation benefits for any disability presumptively associated with exposure to herbicide agents under Nehmer v. United States Department of Veterans Affairs, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to September 1975, which includes service in the Republic of Vietnam.  He received the Combat Action Ribbon.  The Veteran died in September 2008.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision in which the RO in St. Paul, Minnesota, inter alia, denied service connection for any presumptive disability associated with exposure to herbicide agents, for the purposes of retroactive entitlement.  In February 2012, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2015, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015.  Jurisdiction over the claims file has been transferred to the RO in Phoenix, Arizona.

In her NOD, the appellant requested a hearing before a Decision Review Officer (DRO)..  By way of a November 2014 letter-copies of which were sent to her address of record, and to her representative-the appellant was notified that her DRO hearing had been scheduled for a date in December 2014.  The hearing notice letter was not returned by the U.S. Postal Service as undeliverable. However, the appellant failed to appear for the scheduled DRO hearing, and, to date, has offered no explanation as to why she failed to appear for the scheduled hearing and has not requested that the hearing be rescheduled.  

In February 2017, the appellant testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).  The record was held open for an additional 90 days to allow the appellant to submit additional evidence.

As a final preliminary matter, the Board points out that the appellant has claimed retroactive benefits under Nehmer v. United States Department of Veterans Affairs due to the Veteran's exposure to herbicide agents in Vietnam.  As both the appellant and the Veteran meet VA's definition of a Nehmer class member under 38 C.F.R. § 3.816 (b), the issue on appeal has been characterized, accordingly, as reflected on the title page.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At the time of the Veteran's death in September 2008, no service connection claim was pending, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.





CONCLUSION OF LAW

The claim for  retroactive compensation benefits for any disability presumptively associated with exposure to herbicide agents under Nehmer, for purposes of accrued benefits, are not met.  38 U.S.C.A. §§ 1116(f), 5101(a), 5103, 5103A, 5107, 5121(a), (c) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.816, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations 
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In this case, the appellant was notified of the basis for the denial, and has been afforded the opportunity to present evidence and argument with respect to the claim on appeal.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II. Analysis

The appellant contends that the Veteran had disabilities due to exposure to herbicide agents in Vietnam and that, therefore, retroactive benefits are warranted pursuant to the Nehmer decision.  In particular, she contends that the Veteran had developed amyloidosis prior to the time of his death and that although he did not apply for compensation benefits for this disease during his lifetime, she should receive retroactive benefits for the amyloidosis and any other disability experienced by the Veteran that was presumptively associated with his exposure to herbicide agents during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Absent affirmative evidence to the contrary, there is a presumption of exposure to certain herbicide agents (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116 (f) and 38 C.F.R. § 3.307 (a)(6). 

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e). 

At the outset, it should be noted that claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a surviving spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121 (a), (c); 38 C.F.R. § 3.1000.  The provisions of 38 U.S.C.A. § 5121 (a), (c) and 38 C.F.R. § 3.1000 requiring survivors to file claims for accrued benefits, however, do not apply to payments of awards under Nehmer.  38 C.F.R. § 3.816 (f)(2).

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000 (a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000 (d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000 (d)(5).

In this case, the Veteran died in September 2008.  Hence, the evidence that will be considered by the Board is limited to that which was in VA's possession up to the date of the Veteran's death in September 2008.

The Veteran's Certificate of Release or Discharge from Active Duty forms (DD Form 214) confirm that he served in Vietnam during the Vietnam War era.  Hence, he is presumed to have been exposed to herbicide agents, including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).

In December 1987, the United States District Court for the Northern District of California certified a class consisting of: [A]ll current or former service members, or their next of kin (a) who are eligible to apply to, who will become eligible to apply to, or who have an existing claim pending before the Veteran's (sic) Administration for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin or (b) who have had a claim denied by the VA for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin.  Nehmer v. United States Veterans' Administration, 118 F.R.D. 113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of former 38 C.F.R. § 3.311a , pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.  Nehmer v. United States Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989).  The court also voided all benefit denials made under the invalidated regulation and remanded the matter to VA for further proceedings not inconsistent with the court's opinion.  Id. VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies where (1) a claim was denied under regulations voided by the court in Nehmer; (2) a claim was filed after the date of the court's decision and before issuance of the new regulations; or (3) a claim was pending at the time of the issuance of current regulations providing for presumptive service connection for disabilities due to exposure to Agent Orange. Diseases Associated With Exposure to Certain Herbicide Agents.  59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made under" 38 C.F.R. § 3.311a  (d) were those in which the disease or cause of death is later found-- under valid Agent Orange regulation(s)--to be service connected.  Nehmer v. United States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 2002).

A "Nehmer class member" means either a Vietnam veteran who has a covered herbicide disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).  A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4 , other than chloracne, as provided in 38 C.F.R. § 3.309 (e).  38 C.F.R. § 3.816 (b)(2).  

In the present case, the Veteran's death certificate indicates that the immediate cause of his death was congestive heart failure, due to or as a consequence of amyloidosis.  in October 2008, the appellant filed a claim for Dependency and Indemnity Compensation.  In a December 2009 rating decision, service connection for the cause of the Veteran's death was granted based the Veteran's exposure to herbicide agents in service and his fatal amyloidosis.  As the Veteran served in Vietnam and died from a covered herbicide disease (i.e., amyloidosis), both he and the appellant qualify as Nehmer class members.

Nevertheless, pertinent to the current claim, unpaid retroactive benefits would only possibly be payable to the appellant under Nehmer for the Veteran's fatal amyloidosis or any other covered herbicide disease experienced during his lifetime if (1) VA denied compensation for the covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; (2) a claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease; or (3) a claim for the covered herbicide disease was received within one year from the date of the Veteran's separation from service.  38 C.F.R. § 3.816 (c), (f).

In this case, the Veteran did not file a claim for service connection for amyloidosis or any other covered herbicide disease during his lifetime, and there is no evidence that VA ever denied compensation for the Veteran's amyloidosis or any other covered herbicide disease during his lifetime.  Moreover, the Veteran did not have any pending service connection claim before VA at the time of his death in September 2008, and there were no benefits due to him but unpaid prior to the last date of entitlement.  During the February 2017 hearing, the appellant acknowledged that she was unaware of any specific claim for service connection for amyloidosis prior to the Veteran's death, but she contended that he had been diagnosed as having the disease prior to his death.  The appellant is certainly competent to report this fact and the Board has no legitimate basis to challenge the credibility of her contentions in this regard.  However, even if there are treatment records to document the fact that the Veteran was diagnosed as having amyloidosis or any other covered herbicide disease prior to his death, treatment records alone cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

In sum, the Veteran did not file a claim for service connection for amyloidosis or any other covered herbicide disease during his lifetime, there is no evidence that VA ever denied compensation for amyloidosis or any other covered herbicide disease during his lifetime, he did not have any pending service connection claim at the time of his death, and there are otherwise no benefits due to the Veteran but unpaid prior to the last date of entitlement. 

The legal authority governing retroactive benefits pursuant to Nehmer and the award of accrued benefits is clear and specific, and the Board is bound by such authority.  Although the Board is required to "render a decision which grants every benefit that can be supported in law," under these circumstances, there is no basis in law to grant the claim for retroactive compensation benefits for any disability presumptively associated with exposure to herbicide agents under Nehmer, for purposes of accrued benefits.  See 38 C.F.R. § 3.103 (a) (2016).  Accordingly, the appeal as to this matter must be denied for lack of legal merit or entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for retroactive compensation benefits for any disability presumptively associated with exposure to herbicide agents under Nehmer, for purposes of accrued benefits, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


